Citation Nr: 0413885	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-13 565	)	DATE
	)
	)


THE ISSUE

Whether a September 9, 1970 decision of the Board of 
Veterans' Appeals (Board), which in lieu of two separate 20 
percent ratings then in effect, assigned a single 40 percent 
evaluation for moderately severe residuals of missile wounds 
of the right thigh, hip, and buttock.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The moving party, a veteran, served on active duty from 
October 1950 to October 1953.

This matter is currently before the Board on motion by the 
moving party for revision or reversal on the grounds of clear 
and unmistakable error (CUE) of a September 1970 decision of 
the Board that assigned no more than a single 40 percent 
evaluation for residuals of missile wounds of the right 
thigh, hip, and buttock, in lieu of two separate 20 percent 
ratings that had already been in effect.

In April 2003, the moving party's representative submitted a 
motion for revision of the Board's September 1970 decision on 
the basis of clear and unmistakable error. In a June 2003 
letter to the moving party and his representative, the Board 
acknowledged the CUE motion, and advised the moving party and 
representative to review the rules relating to such matters, 
at 38 U.S.C.A. § 7111 and 38 C.F.R. §§ 20.1400-1411. The 
representative was further advised of the opportunity to file 
a relevant response, including a request to review the claims 
file prior to filing a further response.


FINDINGS OF FACT

1.  In September 1970, the Board issued a decision in which 
it assigned no more than a single 40 percent evaluation for 
residuals of missile wounds of the right thigh, hip, and 
buttock, in lieu of two separate 20 percent ratings that had 
already been in effect.  

2. The moving party has not established, without debate, that 
the correct facts, as they were then known, were not before 
the Board in September 1970; that the Board ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different.


CONCLUSION OF LAW

Clear and unmistakable error in the Board's September 1970 
decision that assigned no more than a single 40 percent 
evaluation for residuals of missile wounds of the right 
thigh, hip, and buttock, in lieu of two separate 20 percent 
ratings that had already been in effect, has not been 
established. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400-20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include enhanced duties to notify 
and assist claimants for VA benefits.
 
Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, either in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001)), or in RO decisions (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  As noted in Livesay, clear and 
unmistakable error claims are not conventional appeals, but, 
rather, are requests for revision of previous decisions.  A 
claim based on clear and unmistakable error is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging clear and 
unmistakable error is not pursuing a claim for benefits, but 
rather is collaterally attacking a final decision.  Livesay, 
15 Vet. App. at 178-179.  Moreover, that litigant has the 
burden of establishing such error on the basis of the 
evidence then of record.  Id.  
 
Significantly, to date, the moving party has been notified of 
the laws and regulations governing CUE claims, and all 
relevant evidence has been associated with the record.  In 
view of the foregoing, and in light of the nature and scope 
of review of CUE claims, addressed in more detail below, the 
Board will render its decision on the CUE motion before it, 
on the merits.

I. Background

The pertinent evidence of record at the time of the September 
1970 Board decision includes the veteran's service medical 
records.  These records show that the veteran sustained 
missile wounds of his right thigh from accidental discharge 
of his own .38 caliber pistol in April 1952.  The missile 
entered the medial aspect of the thigh and exited in the 
posterior aspect of the thigh.  The wounds were debrided, 
irrigated, and fine mesh gauze was inserted.  X-rays revealed 
no evidence of fracture or retained foreign body.  There were 
no symptoms of arterial or peripheral nerve injury.  The 
wounds were secondarily closed in May 1952, at which time the 
veteran could completely extend his knee and flex his thigh 
at the hip.  He returned to duty in June 1952.

Service medical records also show that, in September 1952, 
the veteran was hit by enemy machine gun fire in Korea, 
sustaining through-and-through bullet wounds of the right hip 
and right buttock.  The wounds were debrided, and a counter 
incision for drainage was made midway between the wounds of 
entrance and exit.  Physical examination revealed 3 wounds of 
the right hip, approximately 10 x 4 centimeters in size, and 
extending into the gluteus maximus muscle.  There was no 
apparent artery or nerve involvement.  Records show that the 
veteran was evacuated for prolonged convalescence.  After a 
period of three weeks, the wounds failed to epithelize; an 
operation and secondary closure were performed.  The veteran 
returned to duty in December 1952.

During a VA examination in January 1954, the veteran 
complained of continual pain surrounding the wound area.  The 
examiner noted no limitation of motion of the right leg, and 
noted scar residuals.

In a March 1954 rating decision, the RO granted service 
connection for residual wounds of the right thigh, muscle 
groups XIII and XV, and assigned a 20 percent rating under 
Diagnostic Code 5315; and granted service connection for 
residual wounds of the right buttock and hip, muscle group 
XVII, and assigned a 20 percent rating under Diagnostic Code 
5317.  Each rating became effective on the day following the 
date of discharge in October 1953.  

On February 5, 1969, the veteran submitted a claim for 
increased compensation for his service-connected residuals of 
missile wounds of the right thigh, hip, and buttock.

During a VA examination in May 1969, the veteran complained 
of pain, stiffness, and soreness in his thigh.  The examiner 
noted the scars of the right thigh, without significant loss 
of subcutaneous tissue, and the scars of the right buttock 
and hip, with some loss of subcutaneous tissue.

In the September 1970 decision, the Board concluded that the 
veteran's residuals of missile wounds of the right thigh, 
hip, and buttock were more appropriately evaluated, in 
accordance with 38 U.S.C.A. § 355 (38 C.F.R. § 4.55 (1969, 
1970)), by elevating the evaluation for right hip and buttock 
muscle damage to moderately severe, and assigning a 40 
percent rating, in lieu of the evaluations currently in 
effect.


II.  Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board of Veterans' Appeals, at 38 C.F.R. Part 20 (2003).  
Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 
20.1403, relates to what constitutes CUE and what does not, 
and provides as follows:

Clear and unmistakable error is a very specific and rare kind 
of error. It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  In general, review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error.  (1) Changed 
diagnosis-A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty to 
assist- The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence-A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation. 38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative. The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart. 38 C.F.R. § 20.1404(a).

The moving party in this case has, through his 
representative, set forth clear and specific allegations of 
CUE in the September 1970 Board decision and has pleaded 
errors in law with sufficient specificity to enable the Board 
to decide the CUE claim on the merits.  Specifically, the 
moving party is arguing that the Board in 1970 failed to 
apply correctly the regulatory provision of 38 C.F.R. § 
4.55(a) which states that muscle injuries in the same 
anatomical region-i.e., pelvic girdle and thigh-will not be 
combined, but instead the rating for the major group will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.

Here, the moving party's representative contends that a clear 
and unmistakable error was committed by the Board in 
combining his previous evaluations for separate missile 
wounds to the right thigh, hip, and buttock into one combined 
evaluation of 40 percent.  Although the Board acknowledges 
that the veteran's missile wounds occurred on two separate 
occasions, nevertheless, its September 9, 1970 decision 
follows the regulatory principles of 38 C.F.R. § 4.55, which 
allows for the combination of ratings for disabilities due to 
residuals of muscle injuries in the same anatomical segment, 
and for disabilities due to residuals of muscle injuries 
affecting the movements of a single joint.  See 38 C.F.R. 
§ 4.55 (1969 & 1970).  In this case, the veteran's 
disabilities from each missile wound are within the same 
anatomical region of his pelvic girdle and thigh, and each 
muscle injury, either alone or in combination, affects the 
movement of his right hip and leg.  Hence, the decision under 
consideration clearly reflects that the Board correctly 
applied the applicable statutory and regulatory provisions 
existing at the time, involving muscle injuries in the same 
anatomical region.

The moving party's representative also contends that the 
evidence reflects moderately severe wounds, which, under 38 
C.F.R. § 4.55, should have been elevated to severe and 
assigned a 50 percent rating.  Prior to the Board's 1970 
decision, each of the veteran's disabilities due to residuals 
of muscle injuries was rated as 20 percent disabling.  
Pursuant to the regulatory provisions existing at the time, a 
20 percent evaluation under Diagnostic Code 5315 suggests a 
moderately severe muscle injury of the mesial thigh group; a 
20 percent evaluation under Diagnostic Code 5317 suggests a 
moderate muscle injury of the pelvic girdle group.  38 C.F.R. 
§ 4.73 (1969 & 1970).

Although the moving party's representative is correct in 
pointing out that the disability due to residuals of muscle 
injuries to the veteran's thigh was already evaluated as 
moderately severe under Diagnostic Code 5315, an elevated 
rating under that diagnostic code for disability due to 
residuals of severe muscle injuries would be 30 percent, not 
50 percent.  Here, the Board followed the spirit of 38 C.F.R. 
§ 4.55, which it cited, when elevating the rating under 
Diagnostic Code 5317 for muscle injuries of the pelvic girdle 
group from moderate to moderately severe, and affording the 
veteran a higher 40 percent rating under Diagnostic Code 
5317.  In this regard, the Board determined that disability 
due to residuals of muscle injuries to the veteran's pelvic 
girdle, rather than his thigh, was the major group affected, 
and elevated that evaluation from moderate to moderately 
severe, in an effort to best reflect the aggregate impairment 
of function of the veteran's extremity.  In making that 
determination, the Board reviewed the medical evidence and 
cited to the laws and regulations in effect in 1970.  The 
Board was justified in concluding that the aggregate 
impairment of function of the veteran's extremity was 
moderately severe, and in elevating the rating to 40 percent 
under Diagnostic Code 5317.  

It appears that the basis of this motion essentially comes 
down to a disagreement as to how the evidence was weighed and 
evaluated, a basis that can never constitute clear and 
unmistakable error.  See 38 C.F.R. § 20.1403(d).  In this 
regard, the Board considered the same evidence that the 
moving party's representative points to, but came to a 
different result based on the evidence in its entirety in 
1970.  Such does not constitute CUE.

In sum, the moving party has not established, without debate, 
that the correct facts, as they were then known, were not 
before the Board in September 1970; that the Board ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different.  As such, the moving party has not met the 
criteria for revising or reversing the Board's September 9, 
1970 decision that assigned no more than a single 40 percent 
evaluation for residuals of missile wounds of the right 
thigh, hip, and buttock, in lieu of two separate 20 percent 
ratings that had already been in effect.  




ORDER

The motion to revise or reverse a September 9, 1970 decision 
of the Board of Veterans' Appeals that assigned no more than 
a single 40 percent evaluation for residuals of missile 
wounds of the right thigh, hip, and buttock, in lieu of two 
separate 20 percent ratings that had already been in effect, 
on the grounds of clear and unmistakable error, is denied.
	


                       
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



